Case: 18-10680      Document: 00514684613         Page: 1    Date Filed: 10/16/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                      No. 18-10680                          FILED
                                                                     October 16, 2018
                                                                       Lyle W. Cayce
                                                                            Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

JOE ARZOLA RAMIREZ,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 6:06-CR-25-1




Before SMITH, HIGGINSON, and DUNCAN, Circuit Judges.
PER CURIAM: *

       For the second time, Joe Ramirez, federal prisoner #35876-177, appeals
his 2007 sentence for possession with intent to distribute 50 grams or more of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10680    Document: 00514684613     Page: 2   Date Filed: 10/16/2018


                                 No. 18-10680

methamphetamine. See United States v. Ramirez, 274 F. App’x 407, 407 (5th
Cir. 2008) (per curiam) (dismissing Ramirez’s first appeal per Anders v. Cali-
fornia, 386 U.S. 738 (1967)). Ramirez has also filed a motion to proceed pro se.
Although Ramirez’s instant notice of appeal is untimely, see FED. R. APP. P.
4(b)(1)(A), we pretermit the timeliness issue because we conclude that the
appeal is frivolous, see United States v. Martinez, 496 F.3d 387, 388 (5th Cir.
2007) (per curiam); 5TH CIR. R. 42.2.

      Because “[a] criminal defendant is not entitled to two appeals,” United
States v. Rodriguez, 821 F.3d 632, 633 (5th Cir. 2016), Ramirez’s second appeal
of his sentence “is not properly before this Court,” United States v. Arlt,
567 F.2d 1295, 1297 (5th Cir. 1978) (per curiam). Even construing Ramirez’s
notice of appeal as a request for authorization to file a successive 28 U.S.C.
§ 2255 motion based on Mathis v. United States, 136 S. Ct. 2243 (2016), and
United States v. Hinkle, 832 F.3d 569 (5th Cir. 2017), cert. denied, 138 S. Ct.
1453 (2018), it is wholly meritless because neither Mathis nor Hinkle provides
a basis for granting successive authorization, see In re Lott, 838 F.3d 522,
522−23 (5th Cir. 2016) (per curiam); In re Sparks, 657 F.3d 258, 260 (5th Cir
2011) (per curiam).

      Accordingly, the appeal is DISMISSED as frivolous. See 5TH CIR. R. 42.2.
Ramirez’s motion to proceed pro se is DENIED as moot.




                                        2